Citation Nr: 1328696	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of a right ankle sprain with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1974 and from July 1975 to November 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, August 2008, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The June 2008 rating decision denied the 38 U.S.C.A. § 1151 compensation benefit that was sought, and this decision was confirmed and continued in the August 2008 decision.  A notice of disagreement was received in August 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.

The June 2012 rating decision denied entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability.  A notice of disagreement was received in June 2012, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.  On his August 2012 substantive appeal form, the Veteran checked the box indicating that he would like a Travel Board hearing at a local VA office before a Member of the Board.

In February 2010, the Veteran provided testimony with respect to the 38 U.S.C.A. § 1151 claim at a personal hearing before a Decision Review Officer at the Hartford RO.  A transcript of this hearing was prepared and associated with the claims file.

In January 2011, the Veteran provided testimony with respect to the 38 U.S.C.A. § 1151 claim at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In a March 2011 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in March 2012, requesting that the Court vacate the Board's March 2011 decision to the extent that it denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.  In a March 2012 Order, the Court granted the Joint Motion, vacating the Board's March 2012 decision with respect to the denial of the 38 U.S.C.A. § 1151 claim and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Remand.  The case has thus been returned to the Board for further consideration.  

In addition to denying the 38 U.S.C.A. § 1151 claim, the March 2011 Board decision also determined that new and material evidence had been received to reopen a claim of entitlement to service connection for right ear hearing loss.  It remanded the claim of entitlement to service connection for right ear hearing loss, as well as a claim of entitlement to service connection for left ear hearing loss, for further development.

On remand, in an August 2011 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent disability rating, effective May 21, 2009.  The Veteran filed a notice of disagreement with the assigned disability rating later that month.  A June 2012 rating decision continued the 0 percent rating for bilateral hearing loss.  The Veteran again filed a notice of disagreement with the 0 percent rating in June 2012 and, also in June 2012, the Veteran was issued a statement of the case that addressed this issue.  (The June 2012 statement of the case also addressed the left ankle disability claim.)  The Veteran did not perfect an appeal for a higher rating for  the service-connected hearing loss, however, as the August 2012 substantive appeal was expressly limited to the left ankle disability claim.  Thus, no question regarding the propriety of the 0 percent disability rating for bilateral hearing loss has been perfected for appeal, and the Board does not have jurisdiction to consider any such issue.  

Following the March 2012 Court Order, the Veteran has submitted a great volume of new evidence relative to the 38 U.S.C.A. § 1151 issue.  In December 2012, the Veteran's attorney submitted a letter alluding to the Veteran's August 2012 request for a Board hearing and stated that the Veteran will accept either a Travel Board or videoconference hearing, whichever can be scheduled sooner.  A personal statement from the Veteran reiterating this request was received by VA in January 2013.  

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted if an appellant, or an appellant's representative, expresses a desire to appear for a hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2012).  

No hearing has been conducted in connection with the Veteran's claim of entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of a right ankle sprain with limitation of motion.  The Board must therefore remand that claim for a personal hearing.

The Board further notes that the Veteran has submitted a large amount of evidence in connection with the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair, and that such evidence accompanied the Veteran's January 2013 Board hearing request.  As noted above, the Veteran has already testified before the undersigned Veterans Law Judge in connection with this claim in January 2011, and the Veteran is only entitled to a Board hearing on any given issue.  38 C.F.R. § 20.1507 (2012).  Given the circumstances of this case, however, including the large amount of evidence that has been submitted in connection with this claim since the prior hearing, the March 2012 Joint Motion for Remand, and the fact that a remand for a hearing on the left ankle disability is necessary, the Board finds it necessary to remand the 38 U.S.C.A. § 1151 claim in order to give the Veteran the opportunity to provide additional hearing testimony on that issue.

As noted above, the Veteran has authorized that he may be scheduled for either a Travel Board hearing or a videoconference hearing, whichever can be scheduled sooner.  The Board notes that, if a Veterans Law Judge other than the undersigned conducts the new hearing, the 38 U.S.C.A. § 1151 issue will have to be decided by a panel of three members, and the Veteran will have to be given the opportunity to testify at a hearing before the third panel member.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  The Board is cognizant of the delay that will be necessary to determine whether the Veteran would like a hearing before a third panel member, regardless of whether the Veteran ultimately decides to testify at a third hearing.  The Board therefore finds that, in the interests of creating as little delay in the ultimate adjudication of the Veteran's 38 U.S.C.A. § 1151 claim as possible, the Veteran's new hearing should be conducted via videoconference by the undersigned Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the undersigned Veterans Law Judge at the Hartford Regional Office.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


